Kane, J. P.
Appeal from an order of the Supreme Court at Special Term (Walsh, Jr., J.), entered March 4, 1985 in Hamilton County, which denied defendant’s motion for summary judgment dismissing the amended complaint.
On the evening of December 11, 1979, plaintiff Christine M. Carr suffered an injury to her right eye after being struck by a snowball while in the process of entering the Indian Lake Central School to attend an interscholastic basketball game. Carr was walking in the driveway that provided access to a side entrance to the school when she was struck by the snowball. In due course, plaintiffs commenced this action against defendant. After pretrial discovery, defendant moved for summary judgment. This motion was denied by Special Term and the instant appeal ensued.
We reverse. The Court of Appeals, in Lawes v Board of Educ. (16 NY2d 302), instructs us that a school district is not liable for injury to a child struck by a snowball on school property where, as here, the school district did not have prior notice of snowball throwing on school property and there are no facts indicating the existence of a special danger. There*927fore, summary judgment should be granted to defendant dismissing the amended complaint.
Order reversed, on the law, without costs, motion granted and amended complaint dismissed. Kane, J. P., Main, Weiss, Mikoll and Yesawich, Jr., JJ., concur.